DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 2 Nov 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Mar 2022 has been entered.

Status of the Claims
Canceled: 4, 8–10, 16 and 20–25
Examined herein: 1–3, 5–7, 11–15 and 17–19

Withdrawn Rejections
All rejections of claims 4 and 10 are hereby withdrawn; their cancelation moots the rejections.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–3, 5–7, 11–15 and 17–19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the amended limitations.
Claim 1 recites "a set of Ammonia releasing pathways" and "Pyruvate pathway".  Neither the claims nor the disclosure distinctly claims what genes constitute these pathways.  Pathways are not biological entities.  They are conceptual groupings of biological entities that have functional similarities.  The claim recites "the set of Ammonia releasing pathways comprise Histidine or Glutamate" and three other reaction pathways.  First, this definition of "Ammonia releasing pathways" is open ended; i.e. it "comprises" these reaction pathways.  Other biochemical reactions release ammonia, and it is not clear which, if any, of these reactions might fall within the claimed "Ammonia releasing pathways".  Second, even the constituent reaction pathways that are explicitly recited are themselves not distinctly claimed.  "Histidine to Glutamate" is not a single reaction.  As described in the claim, it "involves conversion of L-Histidine to Urocanate, … N-Formimino-L-glutamate to L-Glutamate", but it might also involve alternative pathways through Hydantoin-5-propionate and N-Carbamyl-L-glutamate, or a much more complex transformation through aspartate, through citric acid cycle, to glutamate (see diagrams of "Histidine Metabolism" and "Alanine, Aspartate and Glutamate Metabolism" from KEGG).  Moreover, these pathways are only conceptual groupings of similar biochemical reactions.  The actual biological entities by which these reactions are realized can include dozens of different enzymes, hundreds of variants of those enzymes, and thousands of different species that comprise one of those enzymes.  So it is not at all clear how to determine which actual biological entities constitute "a set of Ammonia releasing pathways" or "Pyruvate to Butyrate pathway".
Additionally, claim 1 recites "a presence / absence status of a set of Ammonia releasing pathways … and a Pyruvate to Butyrate pathway".  Even if these pathways were clearly, distinctly, and unambiguously defined, the claim does not particularly point out how to determine the "presence" or "absence" of the pathway.  The claim recites a procedure for "creating the 'organism-pathway matrix'" that includes a presence / absence indicator, but this procedure is inscrutable and relies on several concepts that are themselves indefinite, including "location array LAG", "location map of genome [sic]", "within a window of predefined number of genes" and "PFAM location array".
Claim 1 also recites "a location array LAG is created using a location map of genome [sic] as a reference".  The claim does not particularly point out what these locations are.
Claim 1 also recites "PFAM Domains".  "A claim may be rendered indefinite by reference to an object that is variable" (MPEP 2173.05(b)).  In this instance, the Pfam database is a variable object: it has different releases, containing different information between versions, including different listings and definitions of domains (e.g. Finn, et al. Nucleic Acids Research 2014; p. D223 § "Pfam Statistics").  Because the scope of "identify corresponding PFAM Domains" varies depending on the version of Pfam database used, the claim does not distinctly claim the subject matter of the invention.
Claim 1 also does not particularly point out how to "creat[e] a hash PD with key as pathway and corresponding list of PFAMs as values".
Claim 1 also recites "the predefined criteria do not differ with change in geography or diet pattern". The claim does not particularly point out what the predefined criteria do not differ from.
Claims 18 and 19 recite similar limitations, which are indefinite for analogous reasons.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.
Because the examiner cannot infer Applicant's intended claim scope without considerable speculation, these claims will not be examined with respect to the prior art (MPEP 2173.06 § II).

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 1 Mar 2022, Applicant asserts that "Applicant has clarified that the pathways correspond to constituent genes and proteins pertaining to reactions involved in the pathways, and those constituent genes and proteins of the set of Ammonia releasing pathways and the Pyruvate to Butyrate pathway are annotated to genomes of gut bacteria in the organism pathway matrix" (p. 19)
While the examiner acknowledges Applicant's amendments, the claims are still indefinite for the reasons given above.  In summary, it is still not clear which biological entities fall within the scope of the claimed pathways, it is not clear how to determine the presence/absence of a pathway in an organism, and several other deficiencies.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631